Citation Nr: 0325782	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to a compensable evaluation for intermittent 
otitis media with a history of a perforated tympanic membrane 
of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  By a decision and remand issued 
in October 2001, the Board remanded a request to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and a claim for a compensable evaluation for 
intermittent otitis media with a history of a perforated 
tympanic membrane of the left ear.  During the course of the 
remand, the RO apparently granted the request to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss and denied that claim on the merits.  The appeal 
for service connection remains in contention.  The claims 
return to the Board following further development on remand.  

The veteran requested a hearing before the Board at the RO.  
The Board member who conducted the veteran's July 2001 Travel 
Board hearing is no longer employed by the Board, and is not 
available to participate in this decision.  The veteran was 
informed, by letter issued by the Board in July 2003, that he 
was entitled to another Board hearing if he so requested.  
38 C.F.R. § 20.707 (2002).  The veteran was advised that he 
should respond within 30 days if he wished to schedule 
another hearing before the Board, and that, if there was no 
response, the Board would proceed with adjudication of his 
appeal.  However, more than 30 days has elapsed since the 
letter was issued.  In the absence of any response, 
adjudication of the veteran's appeal may proceed.

The Board again notes that the veteran appears to have raised 
a contention that he has vertigo as a result of his exposure 
to an explosion in service.  However, it does not appear that 
he has submitted this claim to the agency of local 
jurisdiction.  If the veteran wishes to file such a claim, he 
should do so with the RO.

The veteran's claim for a compensable evaluation for 
intermittent otitis media with a history of a perforated 
tympanic membrane of the left ear is addressed in the REMAND 
appended to this decision.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  A January 1984 rating decision which denied service 
connection for bilateral hearing loss was not appealed, and 
that decision became final.

3.  The evidence associated with the record since the January 
1984 rating decision which reflects that the veteran has a 
clinical diagnosis of mild to moderate high-frequency 
sensorineural hearing loss bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and the new evidence must be 
considered in order to fairly decide the merits of this 
claim.

4.  As to both ears, the preponderance of the evidence 
establishes the veteran's measured auditory thresholds and 
measured speech recognition do not meet any of the 
alternative requirements defining hearing loss disability for 
purposes of veterans' benefits.




CONCLUSIONS OF LAW

1.  Evidence received subsequent to a final January 1984 
rating decision which denied service connection for bilateral 
hearing loss is new and material to reopen the claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The veteran does not meet the criteria for service 
connection for right or left ear hearing loss disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim and is entitled to service 
connection for right and left ear hearing loss incurred in 
service.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The change in the 
law is applicable to this claim.

The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).  In this case, the Board has 
reopened the claim of entitlement to service connection for 
bilateral hearing loss.  As this determination regarding 
reopening of the claim is favorable to the veteran, no 
further discussion of compliance with the VCAA regarding the 
determination to reopen the claim is required.  The 
discussion below addresses VA's compliance with the VCAA in 
connection with the decision on the merits rendered following 
reopening of the claim.  

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining medical opinion if 
necessary to make a decision on the claim.  In this case, the 
veteran has been afforded VA medical and audiologic 
examinations.  

VA's duty to notify the veteran of the evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
advised of the criteria for service connection by the 
discussions in a September 1999 rating decision issued in 
October 1999, in a statement of the case (SOC) issued in 
January 2000, and by the discussion in an April 2003 
supplemental statement of the case (SSOC).  

In October 2001, the Board issued a decision which 
specifically advised the veteran of the enactment of the 
VCAA, set out in full the provisions of the VCAA, and 
discussed the evidence required to substantiate the claims on 
appeal.  By a letter issued by the RO in January 2002, the RO 
advised the veteran of his responsibility to identify 
additional relevant evidence and informed the veteran of the 
actions in developing the claim for which VA would be 
responsible, such as obtaining government records identified 
as relevant and assisting the veteran in obtaining 
nongovernmental records identified as relevant.  Further, the 
letter specifically informed the veteran that evidence 
received within one year from the date of issuance of the 
January 2002 letter would be considered in deciding his 
claim.

Although the letter advised the veteran that he should submit 
evidence within 60 days, because the claim might be decided 
on the evidence of record after that time, the letter also 
specifically advised the veteran that the RO decided cases 
like his in six to eight months, on average.  Moreover, the 
veteran was advised, in the Board's October 2001 Remand that 
he would be afforded VA examination.  That VA examination was 
scheduled in February and March 2003.  As the veteran was 
aware that his claim had not been decided and was still being 
developed for more than one year after receiving the notice 
of his opportunity to submit evidence, the Board finds that, 
as to this case, the veteran's opportunity to submit evidence 
was in compliance with the VCAA.  The discussion advising him 
that he should submit evidence within 60 days in order to 
assure that it would be considered in the RO's decision was 
without prejudice to him, where the same letter explicitly 
advised him that it was unlikely that his claim would be 
decided within 60 days and where he had already been advised 
that an examination, which had not yet been scheduled, was 
required.  

The veteran was again advised of the enactment of the VCAA, 
and of the provisions of that enactment, as well as again 
being advised of the criteria for service connection by the 
discussions in an April 2003 letter and by the April 2003 
SSOC.  The Board finds that VA's duty to notify the veteran 
has been fully satisfied.  See Quartuccio, supra.

The VCAA notification letter sent to the veteran in January 
2002 essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
indicated that 30 days notice, under the provisions of that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  The Board notes that more than 
one year has elapsed since the veteran was provided with this 
very specific VCAA notice by the RO.  Adjudication of the 
claim may proceed, consistent with the VCAA.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Analysis

The veteran sought service connection for a bilateral hearing 
disorder by a claim which was denied by a January 1984 rating 
decision.  That rating decision is final.  

Although the veteran's claim for service connection for 
bilateral hearing loss has been denied, the veteran may 
reopen the claim, if he submits new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The veteran contends that he has submitted such 
evidence, and the Board agrees.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence received since the prior final denial to "contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  

The Board notes that although the RO initially found no new 
and material evidence to reopen the appellant's claim, it 
subsequently apparently determined that new and material 
evidence had been received to reopen the claim.  The RO then 
proceeded to deny the claim on the merits.  Although the RO 
may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

At the time of the 1984 rating decision which denied service 
connection for bilateral hearing loss, audiogram disclosed 
that the veteran's right ear auditory threshold at 500 Hertz 
(Hz) was 5 decibels, at 1000 Hz, 10 decibels, at 2000 Hz, 10 
decibels, at 3000 Hz, and at 4000 Hz, 25 decibels, and he had 
a speech reception threshold of 6.  In the left ear, his 
auditory threshold, at 500 Hz, was 5 decibels, at 1000 Hz, 10 
decibels, at 2000 Hz, 10 decibels, and, at 4000 Hz, 25 
decibels, and he had a speech reception threshold of 12.  
Speech recognition ability, using the Maryland CNC word list, 
was 98 percent in the right ear and 96 percent in the left 
ear.  The examiner concluded that the veteran's hearing was 
within normal limits except for a very slight depression at 
the high frequencies, and concluded that that slight 
depression was not disabling and did not interfere with 
communication.

Impaired hearing will be considered to be a disability if the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additional evidence obtained since the 1984 rating decision 
includes VA audiologic examination.  In this case, the 
veteran was afforded audiologic examinations in July 1999, 
February 2003 and March 2003.  In July 1999, audiogram 
disclosed that the veteran's right ear auditory threshold at 
500 Hertz (Hz) was 20 decibels, at 1000 Hz, 20 decibels, at 
2000 Hz, 5 decibels, at 3000 Hz, 10 decibels, and at 4000 Hz, 
25 decibels, for a pure tone average loss of 15 decibels.  In 
the left ear, his auditory threshold, at 500 Hz, was 25 
decibels, at 1000 Hz, 35 decibels, at 2000 Hz, 35 decibels, 
at 3000 Hz, 30 decibels, at 4000 Hz, 40 decibels, for a pure 
tone average loss of 35 decibels.  Speech recognition 
ability, using the Maryland CNC word list, was 72 percent in 
the right ear and 68 percent in the left ear.  The examiner 
assigned a diagnosis of sensorineural hearing loss.  The 
Board notes that the veteran met the criteria for hearing 
loss disability in both ears, as defined for purposes of 
veterans' benefits, as measured on this examination.  It is 
also noteworthy that examination was originally scheduled in 
June 1999, but due to excessive cerumen in the ears that 
could not be removed, rescheduling for audiometric 
examination after cerumen removal was recommended.  The 
report of the July 1999 examination does not reflect that the 
veteran underwent such removal, but the audiometric 
examination was conducted.

On VA examination conducted in February 2003, the audiogram 
disclosed that the veteran's right ear auditory threshold at 
500 Hertz (Hz) was 15 decibels, at 1000 Hz, 20 decibels, at 
2000 Hz, 5 decibels, at 3000 Hz, 15 decibels, and at 4000 Hz, 
25 decibels, for a pure tone average loss of 16 decibels.  In 
the left ear, his auditory threshold, at 500 Hz, was 20 
decibels, at 1000 Hz, 20 decibels, at 2000 Hz, 25 decibels, 
at 3000 Hz, 25 decibels, at 4000 Hz, 35 decibels, for a pure 
tone average loss of 26 decibels.  Speech recognition 
ability, using the Maryland CNC word list, was 96 percent in 
the right ear and 94 percent in the left ear.  The veteran 
did not meet any criterion for hearing loss disability in 
either ear, as defined for purposes of veterans' benefits, at 
the time of this VA examination.

On VA examination conducted in March 2003, the audiogram 
disclosed that the veteran's right ear auditory threshold at 
500 Hertz (Hz) was 15 decibels, at 1000 Hz, 20 decibels, at 
2000 Hz, 5 decibels, at 3000 Hz, 15 decibels, and at 4000 Hz, 
25 decibels, for a pure tone average loss of 16 decibels.  In 
the left ear, his auditory threshold, at 500 Hz, was 20 
decibels, at 1000 Hz, 20 decibels, at 2000 Hz, 25 decibels, 
at 3000 Hz, 25 decibels, at 4000 Hz, 35 decibels, for a pure 
tone average loss of 26 decibels.  Speech recognition 
ability, using the Maryland CNC word list, was 96 percent in 
the right ear and 94 percent in the left ear.  The veteran 
did not meet any criterion for hearing loss disability in 
either ear, as defined for purposes of veterans' benefits, at 
the time of this VA examination. 

The new evidence, which establishes that a diagnosis of 
bilateral sensorineural hearing loss has been assigned by at 
least one VA examiner, is new and material to reopen the 
claim, since this evidence was not of record at the time of 
the prior decision and is material and relevant to the issue, 
a determination as to whether the veteran has a hearing loss 
disability.  Since new and material evidence has been 
presented, the claim is reopened.

Once the Board makes a determination that new and material 
evidence has been presented, the Board must determine whether 
the duty to assist has been met, or whether additional 
development of the claim is required.  In this case, as 
discussed above, the duty to assist has been fully met in all 
respects, including affording the veteran more than one VA 
examination, and a determination on the claim on the merits 
is appropriate.
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Certain diseases, including 
sensorineural hearing loss, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Because the veteran did not meet any alternative criterion 
for hearing loss disability in either ear, either as based on 
measured hearing acuity or as based on speech recognition 
ability in two of the three VA examinations, the 
preponderance of the evidence is against a finding that the 
veteran meets any of the alternative regulatory criteria for 
defining hearing loss disability in the right or left ear.  

The law specifically limits entitlement to service connection 
to disease or injury which results in disability.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the term "disability" as used for VA purposes 
refers to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The veteran has some impairment of right ear hearing as 
compared to perfect hearing, since the VA examinations all 
reflect that the veteran has an average puretone hearing loss 
in the right ear of at least 16 decibels as compared to 
perfect hearing.  

However, VA regulations do not define impairment of hearing 
as a hearing loss disability unless at least one of the 
enumerated alternative criteria for hearing loss disability 
are met.  38 C.F.R. § 3.385.  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the Court noted, "Congress specifically 
limits entitlement for service- connected disease or injury 
to cases where such incidents have resulted in a 
disability."  Since the preponderance of the evidence 
establishes that the veteran does not have a right or left 
ear hearing loss disability, service connection cannot be 
granted for right or left ear hearing loss disability, and 
the claim for service connection for bilateral hearing loss 
must be denied.


ORDER

New and material evidence having been presented, the appeal 
to reopen the claim is granted.

The appeal for service connection for bilateral hearing loss 
is denied.




REMAND

By a rating decision issued in January 1984, the veteran was 
granted service connection for intermittent otitis media with 
a history of a perforated tympanic membrane of the left ear.  
A noncompensable evaluation was assigned, and that 
noncompensable evaluation remains in effect, unchanged, under 
Diagnostic Codes 6211-6200.  

The Board notes the contention of the veteran's 
representative that the veteran should have an opportunity to 
seek VA examination when his intermittent otitis media is in 
an active phase.  The Board agrees.

During the pendency of the veteran's appeal, a few days after 
the veteran's claim was received on June 1, 1999, the 
regulations applicable to rating disease of the ear were 
amended, effective June 10, 1999.  64 Fed. Reg. 25,202 (May 
11, 1999).  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

While the criteria applicable to evaluation of a perforated 
tympanic membrane were unchanged, the criteria under 
Diagnostic Codes 6200 and 6210, which should be considered in 
this case, were slightly changed.  The veteran was not 
advised of the changes in the regulations.  While these 
changes were not substantive, it is the Board's opinion that, 
under the VCAA, the veteran should be advised of both the old 
and the new criteria before an appellate decision is 
rendered.  

Given the recent decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board must 
remand the claim to afford the veteran due process of law as 
described in the Federal Circuit decision.  

Accordingly, the case is remanded for the following action:

1.  The veteran must be notified of the 
revised criteria under 38 C.F.R. § 4.87, DCs 
6200 and 6210, and any other possibly-
applicable Diagnostic Code.  The veteran 
should again be notified of the enactment of 
the VCAA, of his responsibilities under the 
Act, and of VA's duties and responsibilities 
under the Act.  The veteran should be 
specifically advised of the period of time in 
which he may timely submit or identify 
evidence which might substantiate his claim, 
including evidence of examination when otitis 
media is in an active phase.

2.  The RO should afford the veteran the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which might 
assist him to establish the claim for an 
increased evaluation for intermittent otitis 
media, and the RO should obtain any VA 
treatment records or identified private 
treatment records.

3.  The RO should advise the veteran as to 
alternate types of evidence which might be 
relevant to his claim, including statements 
from co-workers or supervisors or family 
members, and any other evidence which might 
substantiate any relevant contention.

4.  After the development described above has 
been conducted, the RO should determine 
whether any other development is warranted, 
including whether additional VA examination is 
required when otitis media is in an active 
phase.  After further development as may be 
subsequently deemed necessary is undertaken, 
the veteran's claim should be re-adjudicated.  
If the decision remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  
The veteran and his representative should be 
afforded an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





